UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):June 16, 2011 (June 10, 2011) INTERACTIVE INTELLIGENCE, INC. (Exact name of registrant as specified in its charter) Indiana (State or other jurisdiction of incorporation) 000-27385 (Commission File Number) 35-1933097 (IRS Employer Identification No.) 7601 Interactive Way Indianapolis, IN 46278 (Address of principal executive offices, including zip code) (317) 872-3000 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07Submission of Matters to a Vote of Security Holders. The 2011 Annual Meeting of Shareholders of Interactive Intelligence, Inc. (the "Company")was held onJune 10, 2011to: ● consider and vote upon a proposal, which the Company refers to as the "reorganization proposal", approving the Agreement and Plan of Reorganization, dated as of April 11, 2011, by and among the Company, Interactive Intelligence Group, Inc. and ININ Corp.; ●elect two directors to hold office for a term of three years or until their successors are elected and have qualified; ●approve, in an advisory (non-binding) vote, the compensation paid to the Company's named executive officers as disclosed pursuant to the compensation disclosure rules of the Securities and Exchange Commission in the proxy statement/prospectus for the Company's 2011 Annual Meeting of Shareholders; ●consider, in an advisory (non-binding) vote, whether future shareholder advisory votes on the compensation paid to the Company's named executive officers should be held every (a) one year, (b) two years or (c) three years; and ●consent to the appointment of KPMG LLP as the Company's independent registered public accounting firm for 2011. At the 2011 Annual Meeting of Shareholders, the Company’s shareholders approved the reorganization proposal,elected Donald E. Brown, M.D. and Richard A. Reck to serve as directors andto hold office until the 2014 Annual Meeting of Shareholders or until their successors are elected and have qualified, approved theadvisory resolution regarding the compensation paid to the Company's named executive officers, expressed a preference for having future shareholder advisory votes on the compensation paid to the Company's named executive officers every yearand consented to the appointment of KPMG LLP as the Company’s independent registered public accounting firm for 2011, as follows: Votes FOR Votes AGAINST Votes ABSTAINED Broker Non-Votes Vote on Proposal: To approve the Agreement and Plan of Reorganization, dated as of April 11, 2011, by and among the Company, Interactive Intelligence Group, Inc. and ININ Corp. Votes FOR Votes WITHHELD Broker Non-Votes Election of Directors: DonaldE. Brown, M.D. Richard A. Reck Votes FOR Votes AGAINST Votes ABSTAINED Broker Non-Votes Vote on Proposal: To approve, in an advisory (non-binding) vote, the compensation paid tothe Company's named executive officers. 1 Year 2 Years 3 Years Votes ABSTAINED Vote on Frequency: To consider,in an advisory (non-binding) vote, the frequency of future shareholderadvisory votes on the compensation paid tothe Company'snamed executive officers. The Board of Directors intends to hold an annual advisory vote onthe compensation paid to the Company's named executive officersuntil the next advisory vote on frequency. Votes FOR Votes AGAINST Votes ABSTAINED Broker Non-Votes Vote on Proposal: To consent to theappointment of KPMG LLP as the Company'sindependent registered public accounting firm for 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Interactive Intelligence, Inc. (Registrant) Date:June 16, 2011 By: /s/ Stephen R. Head Stephen R. Head Chief Financial Officer, Senior Vice President of Finance and Administration, Secretary and Treasurer
